Citation Nr: 0117234	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-20 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to August 1945.

This appeal arises from a rating decision from the 
Montgomery, Alabama Regional Office (RO) that denied the 
veteran's claim for special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REMAND

The Board finds that the medical evidence of record does not 
provide adequate clinical findings with which to ascertain if 
the veteran requires the assistance of another person to 
perform daily needs or if he is considered to be housebound 
pursuant to 38 C.F.R. §§ 3.351 and 3.352 based on his service 
connected disabilities.  The veteran is service connected for 
the residuals of a gunshot wound of the back, muscle XX, 
dorsal and lumbar, rated 60 percent disabling; post traumatic 
stress disorder (PTSD), rated 50 percent disabling; 
moderately severe residuals of a gunshot wound of the left 
leg, muscle group XII, rated 20 percent disabling; and 
residuals of a fracture transverse and spinous process of L2, 
residual of a gunshot wound, rated 10 percent disabling.  He 
has been assigned a total rating based on individual 
unemployability.

At the January 2000 VA examination, it was indicated that the 
veteran had numerous disabilities and was considered to need 
assistance and constant supervision.  However, reported 
findings considered both service-connected and nonservice-
connected disorders.  There was no clarification as to 
whether the veteran's service connected disabilities alone 
caused him to require aid and attendance.  Therefore, further 
examinations are required to establish whether the veteran 
requires assistance in performing daily needs or is 
housebound based on his service connected disabilities.  
Further, as part of this, recent treatment records from the 
Birmingham, Alabama VA Medical Center should be obtained.  

In this regard, the RO's attention is directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096, (the Act) which was signed by the 
President on November 9, 2000.  The Act made several changes 
to chapter 51 of title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, which defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim and eliminated from 
section 5107(a) the necessity of submitting a well-grounded 
claim to trigger the duty to assist.  Id. §§ 3(a), 4, at 
2097-98.  With regard to the duty to assist, VA must obtain 
relevant private and VA medical records and provide the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issue.

It is also noted that review of the record reveals a report 
of a July 2000 hospitalization at a private facility.  This 
document was filed in volume I of the III volumes of claims 
folders, and does not appear to have been considered by the 
RO.  It is not listed as evidence considered in the September 
2000, statement of the case.  Initial review by the RO is 
indicated.  See e.g., 38 C.F.R. § 20.1304.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
his service connected wound of muscle XX, 
dorsal and lumbar; PTSD; moderately 
severe wound of muscle group XII, left 
leg; and fracture transverse and spinous 
process of L2, residual of a gunshot 
wound in recent years.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained, including any recent treatment 
records from the Birmingham, Alabama VA 
Medical Center, in addition to the 
records from this facility that have 
already been included in the claims file.

3.  The RO should arrange for the veteran 
to undergo appropriate VA examination(s), 
to assess psychiatric, orthopedic, and 
neurological functioning, for evaluating 
the effect the veteran's service 
connected disabilities have on any need 
for regular aid and attendance or being 
housebound.  All indicated studies should 
be performed.  The claims files should be 
made available to the examiner(s) prior 
to the examination(s).  

All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

Additionally, the psychiatric examination 
should differentiate the extent of the 
manifestations of the veteran's service 
connected PTSD versus his non-service 
connected Alzheimer's disease or other 
psychiatric disability have on any need 
for aid and assistance or housebound 
status, to the extent possible.

4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim under appropriate 
criteria.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
and include a copy of the notification 
letters in the claims file showing the 
date of the examination and the address 
to which notification was sent.  The SSOC 
should include a discussion of all 
evidence received since the last 
Statement of the Case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




